Citation Nr: 0500673	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a rating in excess of ten percent for low 
back strain prior to August 6, 2002.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain from August 6, 2002.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 until December 1977.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2001 rating decision by the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
videoconference hearing before a Veteran's Law Judge was 
scheduled for December 13, 2004; but the veteran failed to 
appear (and did not give cause or request to reschedule).

The October 2001 rating decision continued a 10 percent 
rating that had been previously assigned.  In February 2003 a 
Decision Review Officer (DRO) increased the rating to 20 
percent effective from August 6, 2002 (in essence assigning 
staged ratings based on facts found).  Inasmuch as the 
veteran has not indicated otherwise, it is presumed that he 
is appealing both stages of the rating.  The issues have been 
characterized accordingly.     


FINDINGS OF FACT

1.  Prior to August 6, 2002 the veteran's low back strain was 
not shown to be manifested by more than a slight limitation 
of motion or by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  

2.  From August 6, 2002 the veteran's low back strain has not 
been shown to have been manifested by more than moderate 
limitation of motion or listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or (from September 26, 
2003) by forward flexion of the thorocolumbar spine limited 
to 30 degrees or less or ankylosis of the entire 
thoracolumbar spine in a favorable position.  


CONCLUSIONS OF LAW

1.  Prior to August 6, 2002, a rating in excess of 10 percent 
for low back strain is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes (Codes) 5292, 5295 (2002).

2.  From August 6, 2002, a rating in excess of 20 percent for 
low back strain is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Codes 5292, 5295 (2002), Code 5237 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  The October 2001 
rating decision and a March 2004 letter informed the veteran 
of what type of evidence would be needed to establish 
entitlement to the benefit sought.  A July 2002 statement of 
the case (SOC) notified him of the applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  A July 2004 supplemental SOC informed him of his 
and VA's responsibilities concerning claims development.  
While notice consistent with the VCAA was not provided prior 
to the decision on appeal, the veteran has received ample 
notice since; he has had ample opportunity to respond and has 
affirmatively indicated that he has no further evidence to 
submit.  The claim was readjudicated after notice was 
provided.  Regarding notice content, the March 2004 VA letter 
asked the veteran to either submit or identify all additional 
treatment records, not already submitted, pertaining to his 
low back strain.   This was equivalent to advising him to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, the veteran identified 
pertinent back treatment from Dr. P and the RO obtained these 
records.  The RO also obtained pertinent treatment records 
from VA facilities and provided the veteran with medical 
examinations in October 2001 and April 2004.  He has not 
identified any additional pertinent evidence.

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.  

II.  Factual Background

Dr. P's 2001 treatment records showed assessments of chronic 
low back pain and degenerative disc disease.

An October 2001 VA examination report showed nontender lumbar 
spine with no paraspinous spasm.  Forward flexion was 90 
degrees, extension was 30 degrees, lateral bending was to 30 
degrees and lateral rotation was to 45 degrees.  Lumbar spine 
X-rays showed mild to moderate spondylosis.  Diagnoses 
included history of lumbar injury, chronic, progressive low 
back pain without radiculopathy and mild to moderate lumbar 
spondylosis.  The veteran reported that his back pain made 
him unable to perform recreational activities and that he 
worked in civil services in transportation.  

The impression on the report of a June 2002 MRI showed 
generalized posterior disc bulges at the L3-L4, L4-L5, and 
L5-S1 levels and mild right neuralforaminal narrowing at the 
L3-4 and L4-5 levels.

A July 2002 VA pain clinic evaluation report showed diagnoses 
of lumbar degenerative joint disease and lumbar paraspinal 
muscle or ligamentous disorder.  The veteran described his 
pain as dull, aching and constant.  

An August 2002 chiropractic report by Dr. C showed muscle 
spasms and pain elicited in the upper thoracic and lower 
lumbar regions during palpation, facet imbrication from L1-S1 
with Schmorls Node at L5 and mild to moderate scoliosis in 
the thoracic and lumbar regions with moderate to severe 
apparent muscle spasms. The veteran reported that he suffered 
from constant, severe, radiating low back pain.  

An April 2004 VA orthopedic examination report showed flexion 
of 60 degrees, extension to 20 degrees, right lateral flexion 
to 20 degrees and left lateral flexion to 20 degrees.  The 
veteran was able to walk on heels and toes and climb on to 
the exam table without difficulty.  The disc bulges at L3-4, 
4-5 and 5-1 were found to be normal and not pathologic and 
very minimal degenerative changes were shown.  The examiner 
found no evidence that the back condition had worsened and 
indicated that the condition was minimal in severity and that 
most of the findings were normal for a person of the 
veteran's age.  The examiner did note that there was some 
increasing pain, fatigue, weakness and lack of endurance when 
the patient did a lot of bending.  The veteran reported that 
he was working and that he had a lot of pain with bending and 
lifting.       

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that the rating criteria for low back strain 
and disorders of the spine generally were changed effective 
September 26, 2003.  38 C.F.R. § 4.71, Diagnostic Codes 5235-
5243.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-2000.  The old criteria may be applied for the 
full period of the appeal.  Id.  The new criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  In the March 2004 letter, the veteran 
was advised of the new rating criteria.  The RO considered 
the veteran's disability rating under both the old and new 
rating criteria. 

A rating in excess of 10 percent prior to August 6, 2002

The old criteria (those prior to September 26, 2003) were at 
38 C.F.R. § 4.71a, Code 5295, lumbosacral strain.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating is assigned when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40% rating 
is assigned for severe strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Prior to September 26, 2003 the veteran's low back strain 
could also be rated under Code 5292, for limitation of motion 
of the lumbar spine.  Code 5292 provides a 10 percent rating 
when limitation was slight, a 20 percent rating when 
limitation is moderate and a 40 percent rating when 
limitation is severe.  38 C.F.R. § 4.71a.  

The evidence of record prior to August 6, 2002 does not show 
sufficient impairment to warrant a rating in excess of 10% 
under either applicable code.  The October 2001 VA 
examination report found flexion to 90 degrees and extension 
to 30 degrees.  These findings do not show the moderate 
limitation of motion necessary to grant a higher (20 percent) 
rating under Diagnostic Code 5292.   The evidence prior to 
August 6, 2002 also did not show muscle spasm on extreme 
bending or loss of lateral spine motion, unilateral, in 
standing position.  Consequently, a higher (20 percent) 
rating is not warranted under Code 5295.

A rating in excess of 20 percent from August 6, 2002

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated either under the general 
formula for diseases and injuries of the spine or (for disc 
disease, if indicated) based on incapacitating episodes.  
While the record does contain some findings of degenerative 
disc disease, it has not been service connected.  
Consequently, a rating under the disc disease provisions is 
not warranted.     
 
Under the general formula a 20 percent rating is assigned 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  Id., Note 2.  

From August 6, 2002 there is no evidence of impairment that 
would warrant a rating in excess of 20 percent either under 
the old criteria (Codes 5292 and 5295) or (from September 26, 
2003) under the new criteria (Code 5237).  The April 2004 VA 
examination found flexion to 60 degrees and extension to 20 
degrees.  These findings do not show the severe limitation of 
motion necessary to grant a higher (40 percent) rating under 
Code 5292.  Nor do the reported findings show severe strain 
with associated symptoms (necessary to support a higher, 40 
percent, rating under Code 5295).  Likewise, no treatment or 
examination report shows limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine (necessary to 
support a higher, 40 percent, rating under the new Code 
5237).

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  

Since the record contains no evidence supporting increased 
ratings either before or after August 6, 2002 and the results 
of the VA examinations do not support increased ratings, the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.   


ORDER

A rating in excess of 10 percent for low back strain prior to 
August 6, 2002 is denied.

A rating in excess of 20 percent for low back strain from 
August 6, 2002 is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


